DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 10: “polarity axis.” Should read --polarity axis,--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 57 recites the limitation “a retention force…is more than 0.7 N for a skin flap thickness of 9 mm”. The limitation “more than 0.7 N” lacks an upper limit, thus encompasses an infinite retention force greater than 0.7 N. Applicant’s original specification discloses the retention force increase can be from “200 mN to any value thereabove to about 1.5 mN or any range of values therebetween in 0.1 mN increments” ([00123]). Accordingly, applicant’s original specification supports a retention force range from 200-1.5 mN, and lacks support for an infinite retention force greater than 0.7 N. The noted limitation of claim 57 is new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35, 42, 74-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation “the same assembly” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation “the magnetic material” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 80 recites the limitation “an assembly including the first and second permanent magnet portions” while parent claim 35 recites the limitation “the second permanent magnet portion being part of the same assembly as the first permanent magnet portion”. It is unclear whether the assembly of claim 80 is intended to be the same or different as that of claim 35.
Response to Arguments
Applicant’s arguments, see pages 13-14, filed 21 March 2022, with respect to the rejections under 35 U.S.C. 102, 103, and 112 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 21 December 2021 have been withdrawn. 
Allowable Subject Matter
Claims 9, 31, 32, 35, 37, 39, 40, 42, 43, 48, 50, 52, 53, 54, 67-71, 74-87, 89, and 90 would be allowable for the reasons noted in the prior Office action if rewritten or amended to overcome the informality objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, respectively, set forth in this Office action.
Claims 56, 62-66, 72, 73, and 88 are allowed for the reasons noted in the prior Office action.
Claims 57-61 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the system of claim 57, comprising a first component of a hearing prosthesis including a first subcomponent including a first permanent magnet and a second subcomponent including magnetic material, wherein the first subcomponent is movable relative to the second subcomponent, and the second subcomponent is located so that a longitudinal axis of the first subcomponent extends through the second subcomponent; and a second component, wherein the first and second components form respective implanted and external portions of the hearing prosthesis, and a retention force between the first component and the second component is more than 0.7 N for a skin flap thickness of 9 mm, within the context of the remainder of claim 57.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791